MEMORANDUM**
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our inquiry is limited to whether the district court has abused its discretion in denying a preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996). The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion by concluding that appellants were not entitled to a preliminary injunction. Oakland Tribune, Inc. v. Chronicle Publishing Co., 762 F.2d 1374, 1376 (9th Cir.1985).
Accordingly, the district court’s order is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *338courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.